Citation Nr: 1814218	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  12-02 429		DATE
		

THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).

8.  Entitlement to service connection for a dental disability.


ORDER

The appeals of service connection for a left leg disability, left foot disability, tinnitus, allergies, prostate disorder, skin disorder, psychiatric disorder, and a dental disability are dismissed.
FINDINGS OF FACT

1.  The Veteran died in December 2015.

2.  A request for substitution of claimant has not been granted; there is no current appellant of the issues on appeal. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from February 1975 to August 1978, from August 1978 to August 1981, and from December 1990 to July 1991, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the claimed disabilities.

In February 2016, the Board dismissed the claims due to the Veteran's death.  In January 2017, the Board noted that there had been a request for substitution by Ms. V.P. and remanded the issue for adjudication.  In May 2017, the RO determined that the claimant, V.P., did not meet he eligibility criteria to become the substitute claimant.

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 

As noted above, the AOJ denied a request for substitution.  As of the date of this decision, that denial has not been appealed and the Board does not have jurisdiction of the issue.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Department of Veterans Affairs


